Citation Nr: 0026074	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot/ankle injury.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, including service in the Korean Conflict, and 
his decorations include the Purple Heart and the Combat 
Infantryman Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and February 1996 
rating decisions of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board for further 
development in April 1997.  That development has been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence of a nexus between and 
diagnosed current right foot/ankle disorder, and pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  

3.  The veteran's service-connected low back disability is 
manifested by degenerative changes and moderate limitation of 
motion with pain. 


CONCLUSIONS OF LAW

1.  Residuals of a right foot/ankle injury were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

I.  Service Connection for Residuals of a Right Foot/Ankle 
Injury

Factual Background

The service medical records reveal that the veteran was seen 
in March 1953 for marked swelling of the right medial 
malleous.  It was noted that he had sustained a possible 
fracture of the right foot when he stepped on a mine earlier 
that same day while walking.  X-ray examination was negative 
for fracture.  The ankle was taped.  There was still moderate 
swelling and tenderness over the right medial malleolus.  The 
impression was contusion of the right ankle.  Four days 
later, it was noted that the swelling was slowly subsiding.  
Eight days later, it was reported that there had been no 
improvement, and that the ankle was still acutely tender.  
Two days thereafter, there was considerably less edema, and 
less tenderness found.  Slight swelling of the medial joints 
was present two weeks after the original injury.  There was 
limitation of motion of the ankle, particularly on 
dorsiflexion.  It was felt the veteran would need a period of 
rehabilitation and physical therapy.  The diagnosis was 
contusion of the right ankle.  Sprain of the ankle was later 
diagnosed.  

On VA examination in June 1956, the veteran complained of 
right foot pains through the arches and instep.  Examination 
revealed pain in the right foot across the dorsum and in the 
longitudinal arch secondary to pes planus of the right foot. 
There were a few small superficial scars on the medial side 
of the right foot. Radiologic examination of the right foot 
"fail[ed] to reveal evidence of bone or joint disease." 

A VA outpatient treatment record dated in October 1956 
reflects that the veteran complained of pain and some 
swelling of the right foot.  Examination revealed no swelling 
or limitation of motion.  No pathology was noted on 
radiologic examination of the right foot.  

Also of record is an undated Western Union telegram sent from 
the Army to the veteran's mother informing her that the 
veteran had sustained a fracture of the right foot while 
serving in Korea in March 1953.  

The veteran was afforded a VA examination in August 1976.  
Clinical evaluation of the right foot and ankle was normal 
with full range of motion.  X-ray of the right foot and ankle 
was negative.  

On VA examination in June 1988, the veteran reported that he 
injured his feet in service when he stepped on a land mine 
but, apparently had no tissue destruction of any type and 
stated that he just had some swelling.  Examination of the 
feet failed to reveal any evidence of abnormality.  X-ray of 
the feet revealed small spur formations at the plantar aspect 
of the right os calcis.  The diagnosis was osteoarthritis of 
the feet, not associated with injury and due to advancing 
age.  

On VA examination in October 1993, the veteran complained 
right ankle pain for the last five years.  It was noted that 
the he limped on the right foot because of the ankle.  No 
clinical findings regarding the right foot or ankle were 
noted.  

On VA examination in August 1994, it was noted that the 
veteran's past injuries included a left (sic) foot injury 
after stepping on a land mine, with the injury basically 
evidenced by pain with walking and swelling.  Foot 
examination revealed no evidence of scar, open lesions or 
ulcerations although there was decreased skin temperature.  
There was normal to mildly decreased capillary filling at the 
toes, and good strength and range of motion of the ankles and 
toes.  

On VA examination in August 1997, the veteran reported that 
in 1953 while serving in Korea he suffered an injury to his 
foot when involved in or near a land mine explosion.  
Physical examination revealed no visible abnormality of 
either foot.  There was no scar or sign of trauma.  There was 
no deformity.  There was a full range of motion at the 
(right) ankle including 35 degrees of dorsiflexion, 135 
degrees of plantar flexion from a neutral position, 25 to 30 
degrees of inversion, and slightly more eversion.  The foot 
was not tender to manipulation.  On both sides there was some 
excessive curvature of the toes secondary to plantar 
fibrosis.  X-ray of the foot disclosed no abnormality.  The 
examiner noted that there was no disability of the right foot 
which was disclosed by X-ray, by range of motion testing, or 
by attempting to manipulate the foot itself.  The examiner 
further noted that it seemed that the injury to the foot 
involved soft tissues only, and was one from which the 
veteran had completely recovered.  

The veteran was examined by a VA physician's assistant in May 
1998.  At that time, it was noted that a review of the 
veteran's claims file revealed that he stepped on a land mine 
in March 1953.  The veteran reported having pain in his right 
ankle and foot ever since his discharge from the hospital 
back in 1953.  He indicated that now the pain would occur 
even at rest, but was aggravated by walking distances of 1/2 
mile or more.  Generally, he will have pain about the mid 
foot with radiation up to the ankle with associated swelling.  
This pain and swelling got better with rest and elevation and 
soaking.  Oxaprozin, two tablets a day, did not completely 
alleviate the pain.  On physical examination, the veteran was 
unable to heel-toe walk due to pain in the foot.  Examination 
of the right foot and ankle revealed no gross edema or 
evidence of any scarring.  Some pain was elicited with 
inverting the ankle joint and also with pressing on the 
dorsal surface of the foot.  There was no inflammation and no 
areas of point tenderness, just generalized discomfort with 
motion of the foot.  The skin was warm to touch.  The 
diagnosis was status post right foot and ankle sprain.  The 
physician's assistant opined that the pain in the veteran's 
foot very likely was secondary to his original injury.  

In an August 1998 statement, following a review of the 
reports of examination performed in August 1997 and May 1998, 
a VA physician opined that the medical evidence supported the 
findings of the 1997 examiner; namely, that there was no 
disability of the right foot.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's award of the Purple Heart 
and the Combat Infantryman Badge verifies his status as a 
combat veteran.  When a veteran has engaged in combat, VA 
will accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, even if there is no official 
record of such incurrence or aggravation in service; service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  However, the law does not create a presumption of 
service connection for a disability; service connection for 
disability remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

In this case, service medical records confirm that the 
veteran sustained injury to his right foot/ankle in service 
when he stepped on a mine.  However, VA examinations 
proximate to service, and a VA examination approximately 20 
years after service discharge, fail to disclose any 
abnormality or loss of range of motion of the right foot.  A 
small calcaneal bone spur was noted in 1994, but was noted in 
1998.   

Thus, current VA examinations have failed to identify any 
current right foot or ankle disability.  In this regard, the 
Board notes that following a comprehensive VA examination in 
August 1997, the physician stated that there was no objective 
evidence of residual abnormality of the right foot as 
disclosed by X-ray, range of motion testing, or manipulation 
of the foot.  The only objective sign of disability on VA 
examination in May 1998 was pain with inverting the right 
ankle.  The diagnosis was status post right foot and ankle 
sprain.  

Although the VA physician's assistant who conducted that 
examination opined that the veteran's right foot pain was 
likely secondary to his service injury, the United States 
Court of Appeals for Veterans Claims has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benetez v. West, 13 Vet.App. 282, 285 (1999).  As 
such, service connection for residuals of a right foot/ankle 
injury must be denied.  

Moreover, to the extent that recent VA examinations have 
identified any right foot abnormality, the August 1998 expert 
opinion, based on review of all evidence of record, is 
persuasive evidence that the veteran does not have a current 
right foot disorder which is related to a service-connected 
injury of the right foot.  As the 1998 medical opinion is the 
most persuasive opinion or evidence of record, the 
preponderance of the evidence is against the claim or service 
connection for a right foot/ankle disorder.

II.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In July 1956, the RO granted service connection for 
lumbosacral strain, evaluated as 10 percent disabling.  In 
April 1970, the disability evaluation was increased to 20 
percent.  

In February 1994, the veteran sought an increased rating for 
his service-connected low back disability.  On VA examination 
in August 1994, the veteran reported that severity of his 
service-connected low back disability had increased in terms 
of pain and limited movement secondary to pain.  He was 
unable to walk for long distances secondary to his back pain.  
He reported that he had to stop taking Ibuprofen 600 mg twice 
a day for back pain, because the medication caused 
gastrointestinal upset.  He was currently being treated with 
Acetaminophen 500 mg, 1 tablet every four hours, which did 
not keep him pain free.  His gait and posture were within 
normal limits with the exception of a mild right leg limp 
with walking which he attributed to pain in his low back.  
Musculoskeletal examination revealed no evidence of muscle 
atrophy or weakness.  There was mild tenderness to palpation 
over the lumbosacral spine at the anterior spinal muscles.  
Range of motion of the lumbar spine was flexion to 80 degrees 
limited with pain, lateral rotation to 15 degrees 
bilaterally, lateral bending to 15 degrees bilaterally, and 
dorsiflexion to 25 degrees.  All limits were accompanied by 
pain.  

In September 1995, the veteran testified that he had 
persistent low back pain with radiation to the right lower 
extremity.  He indicated that he had dismissed the idea of 
having surgery to the low back because he had been told that 
there was only a 50/50 chance of improvement and an equal 
chance of additional risk and complications.  He indicated 
that he needed to use a back brace with a steel insert for 
support.  He stated that he was on multiple medications 
including Tylenol and Motrin.  September 1995 hearing 
transcript.  

On VA examination in August 1997, the veteran reported that 
he wore a corset which had helped some but his low back 
continued to ache constantly.  Aching and discomfort were 
made worse by walking and exercise and relieved by the 
application of heat.  His symptoms were similarly aggravated 
by exposure to damp or cold weather.  He had occasionally 
been awakened from sleep by discomfort.  Lying on the floor 
helped somewhat.  He denied numbness, tingling, cramps, 
weakness, or any disturbance of bowel or bladder function.  

The veteran was wearing a lumbosacral corset which was too 
loose to provide any spinal support.  Posture was normal.  He 
was able to rise to his toes and heels, but claimed that 
doing so caused him to have leg and back pain.  Simulated 
spinal rotation performed by passively manipulating the 
shoulders and hips without movement of the lumbosacral spine 
caused him to complain of low back pain.  Downward forward 
pressure on the top of the head caused him to complain of low 
back pain.  He declined to squat owing to pain.  When he was 
observed walking with his shoes on, there was no abnormality.  
The veteran stood with his spine erect.  There was no visible 
paravertebral muscle spasm.  Palpation of spinous processes, 
adnexal structures, sacroiliac dimples, sciatic notches, 
femoral neck, and supraclavicular fossae disclosed no areas 
of spasm, tenderness, or nodularity.  

At the waist, the veteran shouted in pain as he approached 15 
degrees of spinal extension.  At that time, there was no 
local tenderness or muscle spasm.  He was able to flex to 20 
degrees, stopping because of pain.  Both flexion and 
extension were poorly maintained.  However, during both 
flexion and extension, there was normal bony compliance and 
no muscle spasm or tenderness.  Tilting and twisting to the 
left in the lumbar region was between 15 and 20 degrees, 
limited by pain.  The same motion was tolerated to between 25 
and 30 degrees on the left, the limitation being by pain.  
Paradoxically, the veteran tolerated 95 degrees of straight 
leg raising when seated without flip or bowstring phenomenon.  
There was no motor or sensory disability in the either lower 
extremity.  

August 1997 VA radiologic examination of the lumbar spine 
revealed marginal spurring of the anterior intervertebral 
disc margins, particularly in the middle and lower lumbar 
spine.  Disc spaces appeared to be fairly well-maintained, 
however.  It was noted that there might be some degenerative 
changes of the lower lumbar articular facet joints, 
particularly at L5-S1.  The diagnosis was degenerative disk 
and joint disease involving the lumbar spine of moderate 
severity

The examiner commented that there was no objective evidence 
of pain or functional loss secondary to pain.  The examiner 
noted that the veteran lounged comfortably in the chair and 
demonstrated no consistent pattern of gait disorder, 
weakness, sensory loss or reflex change.  It was unclear from 
the veteran's responses whether pain limited function in 
"flare-ups" as he had not worked for many years and his 
overall level of activity seemed to be very limited according 
to his statement.  There was no weakness, fatigue or 
incoordination secondary to the spinal condition.  

The veteran was afforded another VA examination, conducted by 
a physician's assistant, in May 1998.  At that time, he 
related that he had an increase in the severity of his back 
pain such that he was now unable to carry a grocery bag 
without assistance.  In contrast, two years ago, he was.  He 
related that the pain was intermittent when present and that 
there were periods where he was pain free, but usually the 
pain occurred approximately 5 days out of 7.   Back pain 
prevented him from doing activities around the building where 
he lived.  It was noted that because the veteran lived in a 
senior citizen type center with a variety of activities his 
functional impairment was significant.  He noted that when he 
did have flare-ups of his back pain he seemed to tire more 
easily and the pain was limited to the lower back without 
radiation to the lower legs.  

On physical examination, the spine appeared to be straight.  
The veteran was able to forward flex to 50 degrees, past 50 
degrees, he had pain.  He was able to right tilt to 20 
degrees, left tilt to 25 degrees and backward extend to 10 
degrees.  He was unable to heel-toe walk due to pain in the 
foot.  He was able to squat only approximately 1/2 way down 
without assistance from a supporting object.  He was able to 
climb upon the examination table unassisted.  Lower extremity 
strength was 4/5 bilaterally.  There was negative straight 
leg raising test bilaterally.  Further examination of the 
back revealed no paraspinous spasm and no areas of point 
tenderness.  The diagnosis was chronic low back pain, 
worsening, categorized as moderately severe.  

In March 2000, the RO recharacterized the service-connected 
low back disability as degenerative disc disease of the 
lumbar spine.  The 20 percent disability evaluation remained 
the same.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's low back disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293.  This code provides a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 20 percent evaluation requires moderate 
limitation of motion, and a 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.

Under the criteria of Diagnostic Code 5295 for lumbosacral 
strain, a 20 percent evaluation requires a lumbosacral strain 
accompanied by muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position; and a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Upon review, the Board finds that the recent medical evidence 
does not warrant a 40 percent evaluation for severe 
intervertebral disc syndrome under Diagnostic Code 5293.  In 
August 1994, there was no evidence of muscle atrophy or 
weakness.  In August 1997, the veteran denied numbness, 
tingling or weakness in the lower extremities.  He also 
denied any disturbance of bowel or bladder function.  
Physical examination revealed no paravertebral muscle spasm 
or sensory disability in either lower extremity.  VA 
examination in May 1998 showed that lower extremity strength 
was 4/5 bilaterally, and straight leg rasing was negative.  
The examiner specifically noted that examination of the low 
back revealed no paraspinous spasm.  

Regarding the veteran's range of motion, in August 1994, 
although the veteran's lateral bending and rotation were 
limited to 15 degrees, his forward flexion was not severely 
limited.  Likewise, while VA examinations in August 1997 and 
May 1998 showed range of motion reduced by pain, the 
exhibited symptomatology is not the equivalent to severe 
limitation of motion.  Therefore, a 40 percent evaluation is 
not warranted under Diagnostic Code 5292.  

Further, the recent medical evidence does not warrant a 40 
percent evaluation for severe lumbosacral strain under 
Diagnostic Code 5295.  VA examination in August 1994 showed 
that the veteran's posture was normal.  The spine was said to 
be "erect" on VA examination in August 1997.  The May 1998 
VA examination also noted that the veteran's spine was 
"straight".  Although there was loss of lateral motion in 
1997 and 1998, limitation of forward flexion was not marked 
at either time.  X-ray of the lumbar spine in 1997 revealed 
that disc spaces were well-maintained.  The medical records 
fail to show that the veteran's spine lists to the side, that 
Goldthwait's sign is positive, that joint space is narrow or 
irregular, or that there is abnormal mobility on forced 
motion.  

While some degree of pain and limitation of lumbar motion has 
been reported on recent examinations, his resulting low back 
disability has been characterized as moderate to moderately 
severe.  The exhibited symptomatology is not equivalent to 
severe loss of motion, severe intervertebral disc syndrome, 
or severe lumbosacral strain.  As such, a 40 percent 
evaluation is not warranted under Diagnostic Code 5292, 5293 
or 5295.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 warrants an 
increased evalaution based on functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, the diagnostic code under which the 
veteran is evaluated, DC 5293, includes and contemplates pain 
among the evaluated factors. Thus, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation in 
excess of 20 percent for service-connected degenerative disc 
disease of the lumbar spine, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for residuals of a right 
foot/ankle injury is denied.

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine is denied.



		
	TRESA M. SCHLECHT
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


